DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Regarding an objection to claim 14, applicant amended claim 14 to correct the issue. The objection has been withdrawn. 

Regarding an obviousness type double patenting rejection, applicant filed a terminal disclaimer on 02/22/2022. The double patent rejection has been withdrawn. 

Regarding the rejection under 35 U.S.C. §112(a), applicant amended claim 10 to correct the issue mentioned in the previous office action. Applicant also pointed out an adequate support for claim 17 (Remarks, page 8). Applicant stated in the Remarks (page 7) that claim 9 and claim 16 were cancelled. Since claim 9 is still listed in the amended claims filed on 02/22/2022, the examiner contacts the applicant’s 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Raghav Rajaj (Reg. 66,630) on 02/23/2022. 

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 

Please amend claim 3, line 7, by adding a word “dynamically” before the limitation “varying relative visual prominence” as shown below:

“dynamically varying relative visual prominence”

Please cancel claim 9


Allowable Subject Matter
Claims 2-8, 10-15 and 17-21 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659